972 A.2d 385 (2009)
199 N.J. 317
In the Matter of Edward D. FAGAN, an Attorney at Law.
D-69 September Term 2008.
Supreme Court of New Jersey.
June 23, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-143, recommending that EDWARD D. FAGAN of SHORT HILLS, who was admitted *386 to the bar of this State in 1980, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client and escrow trust funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A2d 1174 (1985);
And EDWARD D. FAGAN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that EDWARD D. FAGAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that EDWARD D. FAGAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by EDWARD D. FAGAN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.